DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 6A, in the reply filed on May 16, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.

Claim Objections
Claim 10 is objected to because of the following informalities:  the recitation “a frame coupled to a first of the two ring structure…” in lines 17-18 should be amended to “a frame coupled to a first of the two ring structures”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2016/0207167 to Daykin et al.
As to claim 1, Daykin discloses a pipe washing and drying system comprising: a ring structure  defining a radially inner surface and a radially outer surface(see Daykin Fig. 2, 4 and 5 disclosing ring structure 24 with a radially inner surface and a radially outer surface), the ring structure having a first portion and a second portion hingedly coupled to the first portion by a hinge coupled to the radially outer surface (see Daykin Figs. 4 and 5 disclosing a first portion and a second portion hingedly coupled by a hinge 32 coupled to the radially outer surface), wherein the ring structure further comprises: a set of nozzles defined in the radially inner surface and extending radially inward from the radially inner surface, wherein the set of nozzles is in fluid communication with a fluid source (see Daykin Fig. 2, ref.#40; paragraphs [0046]-[0058]); and a plurality of rollers attached to the radially inner surface and extending radially inward from the radially inner surface (see Daykin Fig. 2, ref.#44 and paragraph [0047]-[0050]).
As to claim 6, Daykin discloses that the ring structure defines one or more openings extending through the radially inner surface and the radially outer surface, the openings configured to enable draining of fluid through the ring structure (see Daykin Fig. 2, 6 and 15, ref.#78 and paragraph [0056] disclosing either openings on the bottom or the device as shown in Fig. 2 and on the sides of the nozzles as shown in Fig. 6 as well as vacuum ports 78 shown in Fig. 15).
As to claim 7, Daykin discloses many structures that are fully capable of being used as handles to facilitate manual movement of the ring structure longitudinally along a structure extending axially through the ring structure (see Daykin Fig. 14A).
As to claim 8, Daykin discloses a control system configured to electronically control one or more operations of the ring structure (see Daykin paragraph [0051]-[0052])
As to claim 9, Daykin discloses an external piping system and a connector that fluidly couples the set of nozzles to the fluid source through the external piping system (see Daykin Fig. 17 and paragraph [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0207167 to Daykin et al. as applied to claim 1 above, and further in view of U.S. Patent No. 7,159,264 to Sotirakis et al.
Daykin is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, Daykin does not explicitly disclose that the pipe washing system further comprises a scraper to remove debris from an external surface of a structure extending axially through the ring structure.  Sotirakis discloses a similar exterior pipe surface cleaner comprising a scraper (see Sotirakis Fig. 1, ref.#30).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a scraper as disclosed by Sotirakis in order to improve cleaning of the exterior surface of a pipe and the results would have been predictable (see MPEP 2143(I)(A) where combining prior art elements according to known methods to yield predictable results is prima facie obvious).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0207167 to Daykin et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,092,357 to Chapman et al. and U.S. Patent No. 5,172,450 to Cole et al.
Daykin is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, Daykin discloses the first ring structure comprising the first set of nozzles and the fluid source includes a first fluid source (see rejection to claim 1 above).  Daykin does not explicitly disclose a second ring structure arranged in series with the first ring structure, the second ring structure comprising: a second set of nozzles defined in a radially inner surface of the second ring structure and extending radially inward from the radially inner surface of the second ring structure wherein the second set of nozzles is in fluid communication with a second fluid source.  Chapman discloses a similar pipeline washing system comprising a second ring structure in series with a first ring structure (see Chapman Fig. 24 ref. 322; col. 7, lines 23-45).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Daykin to have a second ring structure in series with the first ring structure as disclosed by Chapman in order to optimize cleaning of the pipe surface (see Chapman col. 7, lines 23-45; see also MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious).
The combination of Daykin and Chapman does not explicitly disclose that the second fluid source is different from the first fluid source.  Cole discloses that it is known in the art to use different fluid sources to clean the outer surface of a tubular material (see Cole Abstract and col. 7, lines 35-60).  It would have been obvious to one of ordinary skill in the art at the time of filing to use different fluid sources as disclosed by Cole as is known in the art to optimize cleaning (see also MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious),
As to claim 4, the combination of Daykin, Chapman and Cole discloses that the first ring structure and the second ring structure can be separated by a shield coupled to at least one of the first ring structure and the second ring structure (see Chapman Fig. 24 disclosing a barrier 340/346 between the ring structures).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0207167 to Daykin et al. in view of U.S. Patent No. 5,092,357 to Chapman et al. and U.S. Patent No. 5,172,450 to Cole et al. as applied to claim 3 above, and further in view of U.S. App. Pub. No. 2014/0090666 to Thomas et al.
Daykin, Chapman and Cole are relied upon as discussed above with respect to the rejection of claim 3.
As to claim 5, while the combination of Daykin, Chapman and Cole discloses that the first fluid source can include a liquid (see Daykin paragraph [0045]) but does not explicitly disclose that the second fluid source includes a gas, use of pressurized air in the external surface cleaning and drying of tubular members is known in the art and does not provide patentable significance (see Thomas paragraph [0066]; see also Daykin paragraph [0045] where air can be used as a fluid source).  It would have been obvious to one of ordinary skill in the art at the time of filing to use air as the second fluid source as disclosed by Thomas and the results would have been predictable (drying or removal of surface debris – see Thomas paragraph [0066]).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0207167 to Daykin et al. view of U.S. Patent No. 5,092,357 to Chapman et al. and U.S. Patent No. 6,062,243 to Tuch et al.
As to claim 10, Daykin discloses a pipe washing and drying system comprising: a ring structure  defining a radially inner surface and a radially outer surface (see Daykin Fig. 2, 4 and 5 disclosing ring structure 24 with a radially inner surface and a radially outer surface), the ring structure having a first portion and a second portion hingedly coupled to the first portion by a hinge coupled to the radially outer surface (see Daykin Figs. 4 and 5 disclosing a first portion and a second portion hingedly coupled by a hinge 32 coupled to the radially outer surface), wherein the ring structure further comprises: a set of nozzles defined in the radially inner surface and extending radially inward from the radially inner surface, wherein the set of nozzles is in fluid communication with a fluid source (see Daykin Fig. 2, ref.#40; paragraphs [0046]-[0058]); and a plurality of rollers attached to the radially inner surface and extending radially inward from the radially inner surface (see Daykin Fig. 2, ref.#44 and paragraph [0047]-[0050]).
Daykin does not explicitly disclose a second ring structure arranged in series with the first ring structure, the second ring structure comprising: a second set of nozzles defined in a radially inner surface of the second ring structure and extending radially inward from the radially inner surface of the second ring structure wherein the second set of nozzles is in fluid communication with a second fluid source.  Chapman discloses a similar pipeline washing system comprising a second ring structure in series with a first ring structure (see Chapman Fig. 24 ref. 322; col. 7, lines 23-45).  It would have been obvious to one of ordinary skill in the art of canopies at the time of filing to modify Daykin to have a second ring structure in series with the first ring structure as disclosed by Chapman in order to optimize cleaning of the pipe surface (see Chapman col. 7, lines 23-45; see also MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious).
Regarding the recitation “a tent structure comprising: a frame coupled to a first of the two ring structure[s] at a first end of the frame and coupled to the second of the two ring structures at an opposing second end of the frame; and a protective covering supported by the frame and extending from the first end of the frame to the second end of the frame such that a section of the pipe between the two ring structures is covered by the protective covering,” Chapman discloses the use of a canopy (read as protective covering) in the pipe washing system (see Chapman Figs. 16-18, ref.#350; col. 17, line 62 -col.18, line 9).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a canopy as disclosed by Chapman in order to contain and dispose and waste material produced by the cleaning process (see Chapman col. 16, line 67 – col. 18, line 4).  To the extent that it could be argued that Chapman does not disclose a frame, use of frames to support canopies is well known in the art and does not provide patentable significance (see, e.g., Tuch Abstract) and also the location of the coupling of the frame to the ring structures is considered mere design choice.  Since Chapman discloses that the canopy covers the pipe washing system, it would have been obvious to one of ordinary skill in the art at the time of filing to couple the frame to the ring structures of Daykin/Chapman in order to cover the pipe washing system to optimize containment of the waste material).
As to claim 11, Chapman discloses that the canopy is attached to the pipe washing structure (see, e.g., Chapman Fig. 17 disclosing the protective covering 350 is connected to the washing structure 239) and thus the combination to Daykin, Chapman and Tuch is understood to disclose that the protective covering comprises one or more connector components configured to couple the frame to the ring structure of Daykin).
As to claims 12 and 13, the use of hook components to couple a canopy to the support is well known in the art and does not provide patentable significance (see, e.g., Tuch Fig. 5, ref.#50 and 64) and it would have been obvious to one of ordinary skill in the art at the time of filing to use hook components to couple the canopy (read as tent structure) to the ring structures and the results would have been predictable (coupling of canopy to support) (see also MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious, and the location of the hooks and bores to connect the canopy and frame is considered mere design choice of one of ordinary skill in the art).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0207167 to Daykin et al. view of U.S. Patent No. 5,092,357 to Chapman et al. and U.S. Patent No. 6,062,243 to Tuch et al. as applied to claim 10 above, and further in view of U.S. Patent No. 7,159,264 to Sotirakis et al.
Daykin, Chapman and Tuch is relied upon as discussed above with respect to the rejection of claim 10.
As to claim 14, the combination of Daykin, Chapman and Tuch does not explicitly disclose that the pipe washing system further comprises a scraper to remove debris from an external surface of a structure extending axially through the ring structure.  Sotirakis discloses a similar exterior pipe surface cleaner comprising a scraper (see Sotirakis Fig. 1, ref.#30).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a scraper in the ring structure as disclosed by Sotirakis in order to improve cleaning of the exterior surface of a pipe and the results would have been predictable (see MPEP 2143(I)(A) where combining prior art elements according to known methods to yield predictable results is prima facie obvious).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0207167 to Daykin et al. view of U.S. Patent No. 5,092,357 to Chapman et al. and U.S. Patent No. 6,062,243 to Tuch et al. as applied to claim 10 above, and further in view of U.S. Patent App. Pub. No. 2013/0265850 to Wu.
Daykin, Chapman and Tuch is relied upon as discussed above with respect to the rejection of claim 10.
As to claim 15 the combination of Daykin, Chapman and Tuch does not explicitly disclose that at least one of the two ring structures further comprises a brake assembly coupled thereto, the brake assembly configured to engage a surface of the pipe to prevent movement of the at least one of the two ring structures.  Use of brake systems are known in the art of the cleaning of the exterior surfaces of tubular members (see Wu Figs. 5A and 5B; paragraph [0037]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a friction brake system as disclosed by Wu and the results would have been predictable (controlling the stopping of the cleaning system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714